Citation Nr: 0727034	
Decision Date: 08/29/07    Archive Date: 09/11/07

DOCKET NO.  04-20 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus (DM).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
December 1968 and January 1999 to September 1999.  He has 
verified active duty for training (ACDUTRA) in the Air Force 
Reserves from July 1974 to August 1974.  He also had a period 
of ACDUTRA while in the Arizona National Guard from 
February 1998 to April 1998.  The veteran has other 
unverified service with the Army Reserve and Air Force 
Reserve.  

This matter comes before the Board of Veterans' Appeal 
(Board) on appeal from a March 2003 rating decision of the 
Phoenix, Arizona, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
hypertension.  

In September 2005, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge (VLJ).  A 
transcript of that hearing is of record and is associated 
with the claims folder. 

In April 2006, the case was remanded to the RO for further 
development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Further development is necessary in this case.  

The veteran and his representative contend, in essence, that 
service connection is warranted for hypertension.  He 
maintains that he had hypertension in service, and in the 
alternative, his hypertension is caused by his service-
connected DM.  

In an April 2006 Board remand, it was noted that the veteran 
had periods of ACDUTRA in addition to his periods of active 
duty.  The record reflects that the veteran served on active 
duty while in the Arizona National Guard, Army Reserve and 
the Air Force Reserve.  The remand instructed the RO to 
verify all periods of active duty and ACDUTRA.   

In an April 2006 letter to the veteran from the Appeals 
Management Center (AMC), the veteran was informed that the 
National Personnel Records Center (NPRC) was asked to verify 
his period of military service.  He was asked to identify his 
dates of military service, to include the branch in which he 
served and the date of entry and discharge.  That same month, 
the veteran submitted DD 214s for two periods of active duty 
to include January 1967 to December 1968 and January 1999 to 
September 1999.  He also submitted documents citing discharge 
from the Army Reserve in November 1972, and Air Force Reserve 
in October 1973, and October 1982.  No dates of entry or 
discharge were provided, nor were the types of service 
provided.  Remand instructions stated that all periods of 
active duty and ACDUTRA must be verified and reported.  The 
veteran was not questioned by the AMC in this regard.  The 
AMC should determine whether any of the Reserve periods, to 
include Army National Guard service in 1999 and 2000, 
included active duty or ACDUTRA and associate those periods 
of service with the claims folder.  

Additionally, it was noted that the veteran, while in 
service, was treated in Bosnia and then taken to a medical 
facility in Germany in 1999 where he was treated for a 
possible heart attack.  The RO was asked to contact the 
appropriate medical facility to obtain the complete treatment 
records of the veteran's treatment in Germany.  This was not 
done.  

The veteran also underwent a VA examination in August 2006.  
The examiner was to be provided a list of all of the 
veteran's periods of active duty and ACDUTRA.  This was not 
done.  Additionally, the examiner was to give an opinion as 
to whether it is at least as likely as not that the veteran's 
hypertension was incurred during any of the veteran's periods 
of active duty and/or ACDUTRA and also whether it is at least 
as likely as not that the veteran's hypertension was 
proximately due to or aggravated by his service-connected DM.  
This was not done.  Although the examiner diagnosed 
hypertension, and said that the hypertension was not due to 
or aggravated by the veteran's service-connected DM, he was 
not provided a list of all of the veteran's verified active 
duty service dates or ACDUTRA and any medical records 
associated with those periods.  Since the veteran had more 
than one period of active duty and ACDUTRA, and all of his 
ACDUTRA may not have been verified, nor are all of the 
medical records of these periods associated with the claims 
folder, the examiner could not give an opinion in this 
regard.  Further, it is important to note, that if the 
veteran did indeed have hypertension that was not diagnosed 
during active duty or ACDUTRA, in addition to determining if 
his hypertension was proximately due to or aggravated by his 
service-connected DM, the examiner should be asked to opine 
if the hypertension preexisted these periods, whether it was 
aggravated by any period of his active duty and/or ACDUTRA 
beyond the natural progress of the disease.  See 38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306.  

Remand instructions of the Board are neither optional nor 
discretionary.  Full compliance with such instructions is 
mandated by law.  See Stegall v. West, 11 Vet. App. 268, 270-
71 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel 
Records Center (NPRC), the Army National 
Guard, or any other appropriate agency, 
to verify all of the veteran's periods of 
active duty, and ACDUTRA. Service records 
providing points are not helpful in this 
regard.  All service medical records 
during his active military service, and 
ACDUTRA should be obtained and associated 
with the claims folder.  If no service 
records can be found, or if they have 
been destroyed, a) ask for specific 
confirmation of that fact and b) again 
request that the veteran submit any 
verification of his periods of active 
duty, or ACDUTRA.  The veteran should be 
asked the date of entrance and the date 
of discharge for each period of active 
duty and ACDUTRA.  Duty periods involving 
the years of 1999 and 2000 are of 
particular interest.  

2.  The RO should contact the veteran and 
obtain the name and address of the 
medical facility where he was admitted in 
Bosnia and in Germany for unstable angina 
and a possible heart attack.  After 
obtaining the appropriate releases of 
information, the entire medical records 
of treatment from those facilities should 
be sought and associated with the claims 
folder. If the records could not be 
located, the record should be documented 
to that fact.  

3.  After associating all relevant 
records received, the RO is to arrange 
for the veteran to undergo VA examination 
for hypertension.  The veteran's entire 
claims file, to include the service 
medical records, Army National Guard 
records, Reserve records, and medical 
records associated wit those periods, 
must be made available and reviewed by 
the examiner prior to examination of the 
veteran.  The examiner should be provided 
a list of all of the veteran's periods of 
active duty and ACDUTRA.  All indicated 
studies should be performed, and all 
medical findings should be reported in 
detail.  

Following the examination, the examiner 
should render a clear medical opinion as 
to whether it is at least as likely as 
not (i.e., at least a 50% probability) 
that hypertension was incurred during any 
of the veteran's periods of active duty 
and/or ACDUTRA.  The examiner should also 
render a clear medical opinion as to 
whether it is at least as likely as not 
that hypertension is proximately due to 
or aggravated by the veteran's service-
connected DM.  Finally, if the examiner 
determines that the veteran's 
hypertension preexisted a period of 
active duty or ACDUTRA, he/she should 
provide an opinion as to whether it is at 
least as likely as not that the veteran's 
preexisting hypertension was aggravated 
by service (active duty and/or ACDUTRA) 
beyond the natural progress of the 
disease.  A complete rationale for any 
and all opinions rendered should be 
included in the examiner's report.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims file.  The veteran is hereby 
advised that failure to report for a 
scheduled examination without good cause 
shown may have an adverse affect on the 
claim.  

5.  The RO should readjudicate the claim 
of service connection for hypertension on 
a direct basis, based on aggravation, and 
on a secondary basis, in light of all of 
the veteran's periods of active duty and 
ACDUTRA.  If the benefit sought on appeal 
remains denied, the veteran should be 
furnished a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue on appeal.  The veteran and 
his representative should be provided an 
appropriate period of time to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




